Citation Nr: 0213946	
Decision Date: 10/09/02    Archive Date: 10/17/02

DOCKET NO.  97-34 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1. Entitlement to service connection for diverticulosis due 
to exposure to Agent Orange or other herbicides.  

2. Entitlement to service connection for enlarged prostate 
due to exposure to Agent Orange or other herbicides.  

3. Entitlement to service connection for intestinal bleeding 
due to exposure to Agent Orange or other herbicides.  

4. Entitlement to service connection for memory loss due to 
exposure to Agent Orange or other herbicides.  

5. Entitlement to service connection for liver lesions due to 
exposure to Agent Orange or other herbicides.  



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel


INTRODUCTION

This veteran had active service from June 1966 to June 1968.  

The issues as to service connection for diverticulosis, 
enlarged prostate, and inflamed lower intestinal bleeding 
come to the Board of Veterans' Appeals (Board) from a January 
1997 rating decision and the matters pertaining to service 
connection for memory loss and liver lesions are currently 
before the Board on appeal from a March 1999 rating decision, 
both decisions made by the Department of Veterans Affairs 
(VA) San Diego, California Regional Office (RO).


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable decision 
of the veteran's appeal has been obtained by the RO.

2. The veteran served in the Republic of Vietnam and earned a 
National Defense Service Medal, a Vietnam Service Medal, a 
Vietnam Campaign Medal, and two Overseas Bars.  

3. Service medical records are negative for any complaints or 
diagnoses related to diverticulosis, enlarged prostate, 
inflamed lower intestinal bleeding, liver lesions, and memory 
loss.  

4. The veteran's diverticulosis, enlarged prostate, inflamed 
lower intestinal bleeding, liver lesions, and memory loss are 
not the result of exposure to Agent Orange or associated with 
his period of active service.  


CONCLUSIONS OF LAW

Diverticulosis, enlarged prostate, inflamed lower intestinal 
bleeding, liver lesions, and memory loss were not incurred or 
aggravated during active duty service and may not be presumed 
to be the result of exposure to Agent Orange.  38 U.S.C.A. 
§§ 1110, 1116(a)(1), 5103, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.102, 3.303, 3.307(a)(6), 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a veteran in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the veteran and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001)).  In addition, VA recently 
promulgated regulations that implement the statutory changes 
effected by the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 
(2000) [to be codified as amended at 38 U.S.C.A. § 5103A 
(West Supp. 2001)].  

In the instant case, the RO has complied with the new law as 
to the notice provisions and development requirements.  The 
Board has considered the effect of this new legislation as it 
pertains to the veteran's claims and finds that no further 
development is necessary as to these issues.  Notice of the 
January 1997 rating decision was given at that time.  
Subsequently, substantial development was conducted and the 
veteran had a personal hearing in November 1997, the 
transcript of which is associated with the veteran's claims 
folder.  A hearing officer's decision and a supplemental 
statement of the case (SSOC) were rendered in March 1999 and 
a second hearing officer's decision was provided in August 
1999.  With respect to the March 1999 rating decision on 
entitlement to service connection for memory loss and liver 
lesions, the RO gave the veteran notice in April 1999 and 
issued a statement of the case (SOC) and an SSOC in March 
2000.  In a letter dated in March 2001, VA informed the 
veteran of the VCAA, it requirements, evidence of record, and 
what was needed to further develop his claim.  In sum, the RO 
has extended multiple efforts to assist the veteran in the 
development of his claim.  .  The Board finds that the RO's 
actions satisfy the VCAA notice requirements.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

Moreover, the veteran was scheduled for and notified of a 
personal hearing before a Member of the Board; however, he 
did not appear for that hearing and did not present evidence 
of good cause.  Thus, the Board has proceeded as if such 
request had been withdrawn by the veteran.  38 C.F.R. 
§ 20.702(d) (2001).  Essentially, therefore, in light of the 
above, there is no indication that the Board's present review 
of the claim will result in any prejudice to the veteran.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

I. Factual Background

The veteran's service medical records reflect a clinic entry 
of unclear date in which the veteran complained of upper 
abdominal pain; gastritis versus duodenal ulcer was 
indicated.  At separation examination in May 1968, there are 
no pertinent notations, complaints, or diagnoses.  

Post-service records include VA outpatient records extending 
from February 1993 to April 1996 that reveal in pertinent 
part a diagnosis in April 1993 of prostatism versus D.I. and 
a diagnosis of diverticulosis subsequent to a colonoscopy in 
November 1994.  Records reflecting gastrointestinal bleeding 
and treatment for diverticulosis are included.  A radiology 
examination report dated in October 1997 reveals a finding of 
low level lesions within the liver.  Otherwise, those records 
are not reflective of any notations, complaints, or diagnoses 
that relate any disorders to the veteran's period of service.  

In November 1997, the veteran had a personal hearing, at 
which time he testified generally that after he returned from 
Vietnam, he experienced stomach pains referable to 
diverticulosis.  He stated that he had experienced such pains 
for 5 months prior to separation from service.  Also, the 
veteran reported memory loss

In a December 1999 rating action, the RO indicated that there 
was no record of a prior Agent Orange protocol examination as 
confirmed by the VA Medical Center in San Diego.  

VA progress notes dated from 1999 to 2001 disclose complaints 
of memory loss and diagnoses of depressive disorder not 
otherwise specified.  In an August 2000 evaluation record, 
the veteran gave a history of noncombatant service with 
exposure to Agent Orange while driving the CO around.  There 
was no prior history of psychiatric disorders, treatment, or 
hospitalization.  

A response from VA Medical Center in San Diego dated in March 
2002 is negative for a record of Agent Orange Protocol 
Examination at any point in time.   

Form DD Form 214 reflects that the veteran served in Vietnam 
and earned the awards noted herein.  


II. Pertinent Law and Regulations

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service. 38 U.S.C.A. § 1110 (West 1991 & Supp. 2002); 38 
C.F.R. § 3.303(a) (2001). Service connection may be 
demonstrated either by showing direct service incurrence or 
aggravation or by using applicable presumptions, if 
available. Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994) (specifically addressing claims based ionizing 
radiation exposure).

Diseases associated with exposure to certain herbicide agents 
used in support of military operations in Vietnam during the 
Vietnam era will be considered to have been incurred in 
service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6). 
The presumption requires exposure to an herbicide agent and 
manifestation of the disease to a degree of 10 percent or 
more within the time period specified for each disease.  38 
C.F.R. § 3.307(a)(6)(ii).  Diseases associated with herbicide 
exposure for purposes of the presumption are enumerated 
within the regulation and do not include the disorders named 
herein.  See 38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  
See also 38 U.S.C.A. § 1116(b)(1) (permitting the Secretary 
to determine by regulation diseases subject to the 
presumption in addition to those listed at 38 U.S.C.A. § 
1116(a)(2)).  Any listed disease must be manifest within one 
year after the last date of exposure.  38 C.F.R. § 
3.307(a)(6)(ii).  See Veterans Education and Benefits 
Expansion Act of 2001, Pub. L. No. 107-103, § 201, 115 Stat. 
976 (2001) (to be codified as amended at 38 U.S.C. § 1116(f)) 
(effective Dec. 27, 2001) (for purposes of establishing 
service connection for disability resulting from herbicide 
exposure, a veteran with specified Vietnam service, who has 
developed one of the specific disorders, is presumed to have 
been exposed to herbicides during that service).

In 64 Federal Register 59232-43 (November 1999), the 
Secretary of VA determined that a presumption of service 
connection due to exposure to herbicides used in the Republic 
of Vietnam during the Vietnam era is not warranted for any 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  The Secretary evaluated numerous studies and 
other scientific evidence and concluded that there was 
insufficient credible evidence to establish an association 
between herbicide exposure and any condition not specifically 
named in 38 C.F.R. § 3.309(e).

III.	Analysis

The veteran claims that while in Vietnam, he was exposed to 
Agent Orange, which in turn caused various disorders to 
develop, for which he believes he is now entitled to service 
connection.  The Board recognizes that the veteran had 
service for a period of time in Vietnam.  However, a thorough 
review of the relevant treatment records, notes, and all 
other outpatient reports however, refutes the veteran's 
contentions of inservice incurrence of the claimed 
disabilities.  As a preliminary matter, the Board notes that 
none of the veteran's claims include a disability noted 
within the pertinent regulations such that his claims warrant 
a presumptive grant of service connection based on exposure 
to Agent Orange or other herbicides.  38 U.S.C.A. § 
1116(a)(2); 38 C.F.R. § 3.309(e).  

As noted above, the veteran's service medical records are 
negative for any relevant clinical data as to any of the 
veteran's claimed disorders.  Subsequent medical records 
post-service similarly fail to establish a relationship 
between diverticulosis, enlarged prostate, inflamed lower 
intestinal bleeding, liver lesions, and memory loss and any 
exposure to Agent Orange or any other incident of the 
veteran's active service.  Absent evidence of such a 
relationship, the claim must fail.  Boyer, 210 F.3d at 1353; 
Mercado-Martinez, 11 Vet. App. at 419.  

Essentially, none of the clinical evidence of record disclose 
chronic disorders to substantiate the veteran's allegations 
of inservice incurrence and there is no medical evidence of 
association with Agent Orange or herbicides.  Overall, there 
is no basis to establish service connection on any basis for 
diverticulosis, enlarged prostate, inflamed lower intestinal 
bleeding, liver lesions, and memory loss coincident with the 
veteran's period of service.  

The veteran has indicated his belief that he currently has 
diverticulosis, enlarged prostate, inflamed lower intestinal 
bleeding, liver lesions, and memory loss that are related to 
his active service, including exposure to Agent Orange during 
that service, but he is not qualified, as a lay person, to 
furnish medical opinions or diagnoses, as such matters 
require medical expertise.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  Therefore, the veteran's 
statements, with respect to medical etiology or medical 
opinion, will not be accorded any probative weight.  He is 
qualified to report his observations of his particular 
disorders, and these observations have been considered in the 
medical reports that are of record.  

The Board notes that the RO made significant attempts to gain 
those records claimed by the veteran as pertinent in support 
of his claims.  Nonetheless, in most cases, either the 
veteran did not respond accordingly or there were no 
indications otherwise of outstanding evidence that would 
assist to substantiate his claims.  In the absence of medical 
evidence to support his contentions, the clear weight of the 
evidence is against the veteran's claim.  As the negative and 
positive evidence is not in approximate balance with respect 
to any material point, there is no doubt to be resolved in 
the veteran's favor and the claim of service connection for 
all of the claimed disorders noted herein must, therefore, be 
denied.  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

Accordingly, the Board finds that the preponderance of the 
evidence is against service connection for diverticulosis, 
enlarged prostate, inflamed lower intestinal bleeding, liver 
lesions, and memory loss.  38 U.S.C.A. §§ 1110, 1112, 1116, 
5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.307(a)(6).



ORDER

Service connection for diverticulosis due to exposure to 
Agent Orange or herbicides otherwise is denied.  

Service connection for enlarged prostate due to exposure to 
Agent Orange or herbicides otherwise is denied.  

Service connection for inflamed lower intestinal bleeding due 
to exposure to Agent Orange or herbicides otherwise is 
denied.  

Service connection for memory loss due to exposure to Agent 
Orange or herbicides otherwise is denied.  

Service connection for liver lesions due to exposure to Agent 
Orange or herbicides otherwise is denied.  


		
	V. L. Jordan 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

